Title: From Benjamin Franklin to Samuel Cooper: Extract, 28 June 1782
From: Franklin, Benjamin
To: Cooper, Samuel


Passy, June 28, 1782.
Our public affairs are in a good situation here. England having tried in vain to make a separate peace with each of the powers she is at war with, has at length agreed to treat for a general peace with them altogether; and at Paris. If we all continue firm in the resolution not to separate, we shall command the terms. I have no doubt of this steadiness here; and though we are told that endeavours are making on your side the water to induce America to a re-union on the terms now granting to Ireland, and that powers are sent to General Carleton for that purpose, I am persuaded the danger of this project will appear so evident, that if offered it will be immediately rejected. We have no safety but in our independence. With that we shall be respected, and soon become great, and happy. Without it we shall be despised, lose all our friends, and then either be cruelly oppressed by the King who hates and is incapable of forgiving us, or having all that nation’s enemies for ours, shall sink with it. I am ever, my dear friend, yours most affectionately,
B. Franklin.
